Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show '; and, ‘3413’ and ‘3415’, as described in the Specification at [00133 and 00144], respectively.  Since subsequent paragraphs in the Specification contain other references that are shown in the drawings, it is assumed these references for Figures 29 and 30 were overlooked.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities: "infrared or laser scanner '3018'" should read '3017', at [00135]; "block '3412'".  Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  delete and replace ". . . a code or pattern etched in the physical object, a material embedded in the physical object. . . " with - - a code or pattern etched in the physical object, or, a material embedded in the physical object - - .  Note this is the same language used in the Specification, at [0008.]  Examiner has determined that a code cannot be in all the formats at the same time, therefore, a choice of one of the formats must be intended.  Addition of - - or - - would clarify this claimed limitation..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "the scanned barcode" in their dependency to claim 2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 2 discloses, “scanning a code” and “the scanned code” and dependent claim 9 further limits “a code” of claim 2 to include several formats, one being “a bar code”.  For purposes of compact prosecution, claims 7 and 8 have been interpreted to mean “the scanned code” which is further defined as in claim 9.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of authenticating provenance (origin or history) of an object by scanning (reading) a code. These are steps for mitigating risk, which is a fundamental economic principle or 
Claim 2 defines the abstract idea by the elements of:
a method for authenticating provenance of physical objects, the method comprising: scanning a code of a physical object in transit or upon creation; transmitting the scanned code and logistic information of the physical object;
generating or updating, a block based on the scanned code and the logistic information; 
verifying or authenticating, the block;
storing the block as a part of a distributed ledger, which is saved, and, 
wherein the code is a unique identifier of the physical object.
These claims describe necessary steps used for mitigating risk by reading a code affixed to an object. These actions also noticeably illustrate the sales activities as they are performed “in transit or upon creation.”  Therefore, the claims are classified as a certain method of organizing human activity grouping of abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
the Internet;
one or more computing devices; and, 
a local area network.  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.
Dependent claims 3, 4, 7 - 10, 14, and 16, contain further embellishments to the same abstract idea found in claim 2.  They are refinements of the code scanned and the breadth of objects the code is affixed to, and amount to using a computer as a tool to apply the abstract idea (i.e., a barcode scanning system that scans and read codes.)  These recitations are simply linking the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).  Official notice is taken that usage of the Internet is widely used Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).
Dependent claims 5, 6, and 13, contain further embellishments to the same abstract idea found in claim 2.  The information contained within the code is an inherent facet of the code itself.  It is the main reason to scan a code – to obtain information.  They do not contain anything that is considered to additional elements under Step 2A, Prong Two, or at Step 2B.  
Dependent claims 11, 12, and 15, are further recitations to the same abstract idea found in claim 2.  They recite further embellishments to the information to be obtained when scanning a code.  Similar to the reasoning above, this image or identification document is more information that one would expect to find when reading the code.  These claims do not contain anything that is considered an additional element under Step 2A, Prong Two, or at Step 2B.  
Therefore, for the reasons set above, claims 2 -16 are directed to an abstract idea without integration into a practical application and without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 8, 9, 10, 14, and 15, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Small (US20180012311), hereinafter Small.
Regarding claims 1 and 2, Small discloses a method and apparatus for verification and provenance of an object, utilizing a code embedded within of affixed to the object.  Small discloses “a code scanner coupled to a computing device is a device that can extract information from a "code" attached to an object.”  See [0061.]  Small discusses a distributed ledger system and adds, “Each virtual inventory transaction is recorded in a public, private or semi-private blockchain ledger as a transparent, secure and traceable means to prove successful process completion, state change, and authenticity at each inventory point.”  See [0088.]  Furthermore, “Unique identifying transaction identifiers 129 (such as using QR codes representing process hashes) can be encoded within or upon the printed part 135.”  See [0089.]  Additionally, Small utilizes one or more computing devices within a network when detailing, “another exemplary embodiment of the present disclosure provides a computer system comprising: a first computing device configured to communicate with a server network (16) having a plurality of node servers (14) storing a distributed transaction ledger (17); a second computing device configured to communicate with the server network having the plurality of node servers storing the 
Small adds “and determining (306), based on the verification and the at least one current transaction datum, that the product is authentic”, at [0008], and “the product may be verified with a unique code such that the product may be authenticated as genuine”, at [0016.]  
Regarding claims 3 and 4, Small discloses, “A code may include a quick-read (QR) code whose data may be extracted by a digital scanner or camera. For instance, where the code is a two-dimensional image printed on paper, or a three dimensional printed object, or another object, the code exporter may be a printer” See [0061.]
Regarding claim 8, Small discloses “a method for the verification and authentication of additive manufactured product, at [Abstract], “embedding (274) within the product the unique code”, at [0004], and “the at least one customer requirement for the product may be selected from a group consisting of quality parameters, material composition requirements, product definitions, manufacturing requirements and an IP artifact. The at least one manufacturing requirement for the product may be selected from a group consisting of product size, product weight, product strength, product geometry, a computer aided design file, material requirements, and an IP artifact. The distributed transaction register may comprise a blockchain”, at [0007.]
Regarding claims 9 and 10, Small discloses “in one embodiment, a code contains data concerning the object to which it is attached that may be extracted automatically by a scanner; for instance, a code may be a bar code whose data may be extracted using a laser scanner. A code may include a quick-read (QR) code whose data may be extracted 
Regarding claim 14, Small discloses traceability overview of the part, “as the part moves through its processing steps from at least requirements definition to delivery of the final part to the end customer or user”, at [0087], and “the final produced part 135 as delivered 60 to the end user 29 preferably encodes a final unique transaction ID 129 upon and/or within the part 135.”, at [0094.]
Regarding claim 15, Small discloses the claimed language of “any item that can be produced or manufactured” when describing “a method for the verification and authentication of additive manufactured product”, at [Abstract.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 2 above, and further in view of Ching (US20150178521), hereinafter, Ching.
As to claims 5, 6, and 7, not disclosed by Small is logistics information, an invalid code and warning, and an Internet Protocol address.
However, Ching discloses a system and method for authenticity verification, including a 2D code that contains “product characteristics, specifications, legal and health information, warning, location of origin, manufacture, part number, shipping information, temperature, expiry date, date of manufacture, and etc. (henceforth product information).”  See [0047.]  Noting that Ching motivates to add an Internet Protocol address when discussing, “depending on the amount of information which the brand owner or manufacturer wishes to capture and store in the 2D code, the brand owner or manufacturer may choose an appropriate 2D symbology that can store the right amount of information”, at [0047], and “the location of the scanning device, deduced by retrieving the IP address of the scanning device will also be sent to the cloud server as part of the verification process”, at [0072.]  
Ching adds, “if in the verification process, there are no two or more instances of the same alpha-numeric strings in the form of i) the overt code, ii) the covert code, iii) or a combination of the two alpha-numeric strings forming a pre-determined string, then the product is considered to be genuine and authentic. If however the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user.”  See [0054 – 0055.]  

As to claim 13, not disclosed by Small is identifying information in blocks that is duplicative of information in existing blocks.  
However, Ching discloses, “if however the product is counterfeited, copied, stolen or diverted, and that the same overt and covert codes are copied and then read by a user, this will trigger the system will return a warning to the reading device of the user that this product might be subject to counterfeiting activity.”  See [0055.]  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duplicative (same) product information and a warning per the method of Ching within the code scanning system as described in Small as this provides yet another protective step for the authentication process.  Small creates a method to store and compare specific product information.  Ching adds a step to recognize duplicative (same) information, which is necessary to authenticate the product.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 2 above, and further in view of Ellis (US20070220614), hereinafter, Ellis.
an image of an object associated with the physical object and wherein the physical object is an identification document or a passport.  
However, Ellis discloses “secure management of documents and data, using a distributed network coupled to a data store.”  First, Ellis details “a secure document capture process 60 and secure document delivery process”, at [0070], “the user authentication system comprises input and programmed processes and devices configured to provide a degree of access that permits the submission and authentication of documents and data by submitters”, and “these different input/output options as shown in FIG. 3 operate functionally as digital on-ramps that route documents and data to and from the virtual depository,” at [0079 and Figure 3.]  
Ellis further discloses, “an original document such as a passport, birth certificate or deed for real property or the like might be required to be presented to establish identity or other data in connection with a transaction.”  See [0024.]  Also see [0027]; “a nonlimiting list of identity document types includes birth certificates, passports, marriage certificates, military discharge records, social security cards, picture ID cards, fingerprint records, and various membership cards, numbers and serial number indicia.”  Ellis lastly explains “the ability to generate and store authoritative trusted copies of documents and data, and to produce and/or compare copies of documents and data to trusted reference information for verification (provided the user grants such access), reduces the need to rely on original documents or files.”  See [0047.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the document verification techniques per the .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Small as applied to claim 2 above, and further in view of Withrow (US20180012008), hereinafter, Withrow.
As to claim 16, not disclosed by Small is determining whether all codes of a set of know codes are scanned and generating a message.
However, Withrow discloses a method associated with authenticated production.  Disclosed is “means for capturing an image or set of images, which may be in digital form”, at [0029], and the step to “query the database for the next valid or expected location. A unique itinerary may not be known, but a set of valid or expected locations may be known”, at [0057.]  Withrow adds, “if that comparison indicates a departure from the expected or authorized route, decision 520, the result may be reported to a user, block 522.”  In essence, Withrow discloses a known set of codes, adds a provision if a code is missed or missing, (indicating the object is lost or stolen), and subsequently generates a message (reports back to the user.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor a set of known codes per the method of Withrow within the code scanning system as described in Small as this provides yet another protective step for the authentication process.  It makes sense to have knowledge .


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aljawhari (US20170262862) discloses a method and apparatus for managing and providing provenance of product using blockchain.  Dobaj (US20160321677) has a method and systems for product authenticity.  Ebrahimi (US20160330027) describes an identity management service using a blockchain.  Engels (US20160132704) discloses authentication and managing item ownership and authenticity.  Feeney (US20160098723) and (US20160098730) describes systems and methods for block-chain verification of goods.  Greco (US20180108024) details an open registry for provenance and tracking of goods in the supply chain.  Shulman (US20170032382) explains a system and method for product authentication.  Sriram (US20170083860) describes tracking unitization occurring in a supply chain.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-F 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687